DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Response to Arguments
The amendment filed on 09/28/2022 has been accepted and entered. Accordingly, claims 1, 3, 5-7, 11, 13, 15, 17-19, 23 and 25 have been amended. 
Claims 1-25 are currently pending. 

Claim 1, the applicant argued that the referenced teachings of Fehrenbach and Li do not disclose, suggest, or render obvious at least the following claim features that now appear in each independent claim 1, 13, and 25: wherein the coordinating comprises coordinating, by the first relay UE, the UE, or an other UE that is involved in the first relay link, the configuration of the second relay link.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.1&7A-B, Li clearly discloses multiple UE cooperative communication of the B-UE terminal and the B-UE is a beneficed terminal for  coordinating the Wi-Fi links configuration of the first relay link and the second relay link associated with a measuring module 1001 and a reporting module 1002 of the terminal device is reporting measurement report i.e., the UE is coordinating for multiple UE cooperative communication on the first link and the second link of the at least one adjacent terminal since a measurement report reported by the UE that is in an Active state in the adjacent-UE list, channel quality of a UU & UD interface links of the UE/the link measurement was performed for the multiple UE cooperative communication, where the communication pairing request carries measurement configuration information of the UE interface link (see Li, Fig.1 [0078], Fig.7A-B [0171]-[0172] and Fig.10 [0217]-[0221]).


    PNG
    media_image1.png
    517
    570
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    812
    585
    media_image2.png
    Greyscale

Additionally, Fehrenbach discloses that the UE is coordinating the PC5 links 6/first interface link and the second interface link configuration since the relay vehicular UE2/first relay UE, the vehicular UE4/the remote UE or other vehicular UE3/the helping UE is coordinating/cooperating the first relay link and the configuration of the second relay link, whereby a first relay link “source BS → Vehicle 2 → Vehicle 4” comprising the Vehicle 2/a first relay UE and the second relay link “source BS → Vehicle 5 → Vehicle 4” comprising the Vehicle 5/a second relay UE (see Fehrenbach, Fig.1 [0024]-[0026] and Fig.11a-c [0632]-[0635]).

    PNG
    media_image3.png
    529
    770
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    566
    774
    media_image4.png
    Greyscale


Claims 13 and 25, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 13-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach et al. [hereinafter as Fehrenbach], US 2020/0092685 A1 in view of Li [hereinafter as Li], US 2016/0128123 A1.
Regarding claim 1, Fehrenbach discloses wherein a method (Fig.1-2 [0007], method) comprising: coordinating, with a first relay link for a user equipment (UE) in a wireless communication network, configuration of a second relay link for the UE (Fig.1-2 [0030]-[0032], coordinating configuration of the side link communication (i.e., second relay link) via the second interface 16 for a user equipment (UE 12) with an Uu link (i.e., first relay link) for the group manager UE (e.g., UE 11) in the wireless communication and Fig.1 [0024], configuring its first interface/Uu link (e.g., first interface configuration data) for UE-to-Base station communication by the first interface configuration data);
communicating signaling to enable the configuration of the second relay link in accordance with the coordinating (Fig.1&3-4 [0372], communicating data signaling that contains information for configuration of the communication interface 16/the second interface (i.e., the second relay link) for a UE-to-UE communication in accordance with the coordinating and Fig.2-3 [0151], communicating data signaling that enables the configuration of the second interface/the second relay link so as to coordinate the communication within the UE Group 17 for the Group Management Functionality in accordance with the coordinating and Fig.1-2 [0035] communicating data signaling that set up configuration of the second interface (i.e., the second relay link) based on the coordinating of the communication and Fig.1 [0024], communicating data signaling for the configuration of the second interface (i.e., the second relay link) related to the coordinating of the communication).
	Even though Fehrenbach discloses a first relay link “source BS → Vehicle 2 → Vehicle 4” comprising the Vehicle 2/a first relay UE and the second relay link “source BS → Vehicle 5 → Vehicle 4” comprising the Vehicle 5/a second relay UE in (Fig.11a-c [0632]-[0635]) and the UE is coordinating the link configuration in (Fig.1 [0024]-[0026]), in the same field of endeavor, Li teaches wherein the first relay link comprises a first relay UE and the second relay link comprises a second relay UE (Fig.1 [0078], the first relay link such as “UU → S-UE1 → Wi-Fi link” comprises the S-UE1 (i.e., a first relay UE) and the second relay link such as “UU → S-UE2 → Wi-Fi link” comprises the S-UE2 (i.e., a second relay UE) and the Wi-Fi link may also be a D2D link type/side link specified in other D2D communication standards), wherein the coordinating comprises coordinating, by the first relay UE, the UE, or an other UE that is involved in the first relay link, the configuration of the second relay link (Fig.7A-B [0171]-[0172], a measurement report reported by the UE e.g., the adjacent-UE list, channel quality of a UU & UD interface links of the UE/the link measurement was performed for the multiple UE cooperative communication, where the communication pairing request carries measurement configuration information of the UE interface link and Fig.10 [0217]-[0221], a measuring module 1001 and a reporting module 1002 of the terminal device is reporting measurement report i.e., the UE is coordinating for multiple UE cooperative communication on the first link and the second link of the at least one adjacent terminal and Fig.11 [0225], a processor 1102 of the terminal device/the UE is performing measurement on at least one adjacent terminal of the terminal and reporting measured terminal proximity relationship information i.e., the UE is coordinating for a beneficed terminal of multiple UE cooperative communication).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Fehrenbach incorporate the teaching of Li in order to improve spectrum utilization. 
	It would have been beneficial to use the S-UE1 and the S-UE2 which are supporting UEs of multiple UE cooperative communication of the B-UE, and the B-UE is a beneficed terminal. An eNB (evolved NodeB, namely, a base station) sends downlink data to the S-UE1 and the S-UE2 through a UU interface. The S-UE1 and the S-UE2
send the data to the B-UE through a WI-FI link. Because different paths have different channel quality at different moments, a multiple UE cooperative communication technology can be used to select a best link or a plurality of links at each moment for communication transmission so that the B-UE acquires a multiple UE diversity gain as taught by Li to have incorporated in the system of Fehrenbach incorporate to improve cooperative communication efficiency and measurement efficiency. (Li, Fig.1 [0078] and Fig.6A-B [0111], Fig.7A-B [0171]-[0172], Fig.10 [0217]-[0221] and Fig.11 [0225])

Regarding claim 2, Fehrenbach and Li discloses all the elements of claim 1 as stated above wherein Fehrenbach further discloses the coordinating comprises determining whether a second relay link setup condition associated with the first relay link is satisfied (Fig.3-5 [0299], the base station scheduler makes the decisions whether a second relay link setup condition associated with the first relay link is satisfied based on all this information), wherein the communicating comprises communicating the signaling related to determining that the second relay link setup condition is satisfied (Fig.3-5 [0299], communicating the data packets/signaling between the base station and the UE related to the base station scheduler decisions that the second relay link setup condition is satisfied).

Regarding claim 3, Fehrenbach and Li discloses all the elements of claim 1 as stated above wherein Fehrenbach further discloses the communicating comprises communicating the signaling, from the first relay UE, the UE, or the other UE that is involved in the first relay link to a further component, to cause the further component to transmit discovery signaling that enables identification of a candidate relay link for configuration as the second relay link (Fig.6-7 [0453]-[0456], the communicating comprises transmitting sidelink discovery or V2V message signaling that enable identification of a candidate relay interface/link for configuration as the second relay link and Fig.4 [0321], the UE 11 is involved in the first relay link to another UE 12A-B via a physical sidelink discovery channel or a physical sidelink shared channel and Fig.11a-c [0632]-[0635], a first relay link “source BS → Vehicle 2 → Vehicle 4” comprising the Vehicle 2/a first relay UE and the second relay link “source BS → Vehicle 5 → Vehicle 4” comprising the Vehicle 5/a second relay UE).

Regarding claim 4, Fehrenbach and Li discloses all the elements of claim 1 as stated above wherein Fehrenbach further discloses the communicating comprises transmitting discovery signaling that enables identification of a candidate relay link for configuration as the second relay link (Fig.6-7 [0453]-[0456], the communicating comprises transmitting sidelink discovery or V2V message signaling that enable identification of a candidate relay interface/link for configuration as the second relay link).

Regarding claim 5, Fehrenbach and Li discloses all the elements of claim 1 as stated above wherein Fehrenbach further discloses the coordinating comprises receiving further signaling that is associated with the first relay link (Fig.3 [0148]-[0149], the coordinating comprises receiving communication signaling that is associated with the first relay link between the base station and the UE), wherein the communicating comprises communicating the signaling to enable the configuration of the second relay link responsive to receiving the signaling associated with the first relay link (Fig.3 [0150]-[0151], communicating data signaling to enable configuration of the second interface/the second relay link responsive to receiving the signaling associated with the first relay link).

Regarding claim 6, Fehrenbach and Li discloses all the elements of claim 1 as stated above wherein Fehrenbach further discloses the coordinating comprises receiving further signaling that is indicative of a candidate relay link for configuration as the second relay link (Fig.3 [0153]-[0154], the coordinating comprises receiving communication signaling indicative of a candidate relay link for configuration data as the UE-to-UE communication of the second relay link).

Regarding claim 7, Fehrenbach and Li discloses all the elements of claim 1 as stated above wherein Fehrenbach further discloses the signaling comprises configuration signaling for the configuration of the second relay link, wherein the communicating comprises transmitting, from the first relay UE, the UE, or the other UE that is involved in the first relay link, the configuration signaling (Fig.1 [0030], the signaling comprises configuration data signaling to configure the second interface/second relay link, whereby the communicating comprises the base station is transmitting the configuration data signaling from a component that is involved in the first interface/first relay link and Fig.11a-c [0632]-[0635], a first relay link “source BS → Vehicle 2 → Vehicle 4” comprising the Vehicle 2/a first relay UE and the second relay link “source BS → Vehicle 5 → Vehicle 4” comprising the Vehicle 5/a second relay UE).

Regarding claim 13, Fehrenbach discloses wherein an apparatus (Fig.1 [0097], a base station 13 serving a cell 14 of cellular network) comprising:
a communication interface (Fig.1 [0099], a communication interfaces 15 and 16);
a processor (Fig.17&22 [0785], a processor), coupled to the communication interface (Fig.1 [0099], coupled to the communication interfaces 15 and 16);
a non-transitory computer readable storage medium, coupled to the processor, storing programming for execution by the processor, the programming including instructions to perform a method (Fig.17&22 [0891]-[0892], a non-transitory computer readable storage medium, coupled to the processor, storing programming for execution by the processor and Fig.17&22 [0785], the programming including instructions to perform a method), the method comprising:
coordinating, with a first relay link for a user equipment (UE) in a wireless communication network, configuration of a second relay link for the UE (Fig.1-2 [0030]-[0032], coordinating configuration of the side link communication (i.e., second relay link) via the second interface for a user equipment (UE 12) with an Uu link (i.e., first relay link) for the group manager UE (e.g., UE 11) in the wireless communication and Fig.1 [0024], configuring its first interface/Uu link (e.g., first interface configuration data) for UE-to-Base station communication by the first interface configuration data);
communicating signaling to enable the configuration of the second relay link in accordance with the coordinating (Fig.1&3-4 [0372], communicating data signaling that contains information for the configuration of the communication interface 16/the second interface (i.e., the second relay link) for a UE-to-UE communication in accordance with the coordinating and Fig.2-3 [0151], communicating data signaling that enables the configuration of the second interface/the second relay link so as to coordinate the communication within the UE Group 17 for the Group Management Functionality in accordance with the coordinating and Fig.1-2 [0035] communicating data signaling that set up the configuration of the second interface (i.e., the second relay link) based on the coordinating of the communication and Fig.1 [0024], communicating data signaling for the configuration of the second interface (i.e., the second relay link) related the coordinating of the communication).
	Even though Fehrenbach disclose a first relay link “source BS → Vehicle 2 → Vehicle 4” comprising the Vehicle 2/a first relay UE and the second relay link “source BS → Vehicle 5 → Vehicle 4” comprising the Vehicle 5/a second relay UE in (Fig.11a-c [0632]-[0635]) and the UE is coordinating the link configuration in (Fig.1 [0024]-[0026]), in the same field of endeavor, Li teaches wherein the first relay link comprises a first relay UE and the second relay link comprises a second relay UE (Fig.1 [0078], the first relay link such as “UU → S-UE1 → Wi-Fi link” comprises the S-UE1 (i.e., a first relay UE) and the second relay link such as “UU → S-UE2 → Wi-Fi link” comprises the S-UE2 (i.e., a second relay UE) and the Wi-Fi link may also be a D2D link type/side link specified in other D2D communication standards), wherein the coordinating comprises coordinating, by the first relay UE, the UE, or an other UE that is involved in the first relay link, the configuration of the second relay link (Fig.7A-B [0171]-[0172], a measurement report reported by the UE e.g., the adjacent-UE list, channel quality of a UU & UD interface links of the UE/the link measurement was performed for the multiple UE cooperative communication, where the communication pairing request carries measurement configuration information of the UE interface link and Fig.10 [0217]-[0221], a measuring module 1001 and a reporting module 1002 of the terminal device is reporting measurement report i.e., the UE is coordinating for multiple UE cooperative communication on the first link and the second link of the at least one adjacent terminal and Fig.11 [0225], a processor 1102 of the terminal device/the UE is performing measurement on at least one adjacent terminal of the terminal and reporting measured terminal proximity relationship information i.e., the UE is coordinating for a beneficed terminal of multiple UE cooperative communication).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Fehrenbach incorporate the teaching of Li in order to improve spectrum utilization. 
	It would have been beneficial to use the S-UE1 and the S-UE2 which are supporting UEs of multiple UE cooperative communication of the B-UE, and the B-UE is a beneficed terminal. An eNB (evolved NodeB, namely, a base station) sends downlink data to the S-UE1 and the S-UE2 through a UU interface. The S-UE1 and the S-UE2
send the data to the B-UE through a WI-FI link. Because different paths have different channel quality at different moments, a multiple UE cooperative communication technology can be used to select a best link or a plurality of links at each moment for communication transmission so that the B-UE acquires a multiple UE diversity gain as taught by Li to have incorporated in the system of Fehrenbach incorporate to improve cooperative communication efficiency and measurement efficiency. (Li, Fig.1 [0078] and Fig.6A-B [0111], Fig.7A-B [0171]-[0172], Fig.10 [0217]-[0221] and Fig.11 [0225])

Regarding claim 14, Fehrenbach and Li discloses all the elements of claim 13 as stated above wherein Fehrenbach further discloses wherein the coordinating comprises determining whether a second relay link setup condition associated with the first relay link is satisfied (Fig.3-5 [0299], the base station scheduler makes the decisions whether a second relay link setup condition associated with the first relay link is satisfied based on all this information),
wherein the communicating comprises communicating the signaling related to determining that the second relay link setup condition is satisfied (Fig.3-5 [0299], communicating the data packets/signaling between the base station and the UE related to the base station scheduler decisions that the second relay link setup condition is satisfied).

Regarding claim 15, Fehrenbach and Li discloses all the elements of claim 13 as stated above wherein Fehrenbach further discloses the communicating comprises communicating the signaling, from the first relay UE, the UE, or the other UE that is involved in the first relay link to a further component, to cause the further component to transmit discovery signaling that enables identification of a candidate relay link for configuration as the second relay link (Fig.6-7 [0453]-[0456], the communicating comprises transmitting sidelink discovery or V2V message signaling that enable identification of a candidate relay interface/link for configure nation as the second relay link and Fig.4 [0321], the UE 11 is involved in the first relay link to the other UE 12A-B via a physical sidelink discovery channel or a physical sidelink shared channel and Fig.11a-c [0632]-[0635], a first relay link “source BS → Vehicle 2 → Vehicle 4” comprising the Vehicle 2/a first relay UE and the second relay link “source BS → Vehicle 5 → Vehicle 4” comprising the Vehicle 5/a second relay UE). 

Regarding claim 16, Fehrenbach and Li discloses all the elements of claim 13 as stated above wherein Fehrenbach further discloses the communicating comprises transmitting discovery signaling that enables identification of a candidate relay link for configuration as the second relay link (Fig.6-7 [0453]-[0456], the communicating comprises transmitting sidelink discovery or V2V message signaling that enable identification of a candidate relay interface/link for configuration as the second relay link).

Regarding claim 17, Fehrenbach and Li discloses all the elements of claim 13 as stated above wherein Fehrenbach further discloses the coordinating comprises receiving further signaling that is associated with the first relay link (Fig.3 [0148]-[0149], the coordinating comprises receiving communication signaling that is associated with the first relay link between the base station and the UE),
wherein the communicating comprises communicating the signaling to enable the configuration of the second relay link responsive to receiving the further signaling that is  associated with the first relay link (Fig.3 [0150]-[0151], communicating data signaling to enable the configuration of the second interface/the second relay link responsive to receiving the signaling that is associated with the first relay link). 

Regarding claim 18, Fehrenbach and Li discloses all the elements of claim 13 as stated above wherein Fehrenbach further discloses the coordinating comprises receiving further signaling that is indicative of a candidate relay link for configuration as the second relay link (Fig.3 [0153]-[0154], the coordinating comprises receiving communication signaling that is indicative of a candidate relay link for configuration data as the UE-to-UE communication of the second relay link).

Regarding claim 19, Fehrenbach and Li discloses all the elements of claim 13 as stated above wherein Fehrenbach further discloses the signaling comprises configuration signaling for the configuration of the second relay link, wherein the communicating comprises transmitting, from the first relay UE, the UE, or the other UE that is involved in the first relay link, the configuration signaling (Fig.1 [0030], the signaling comprises configuration data signaling to configure the second interface/second relay link, whereby the communicating comprises the base station is transmitting the configuration data signaling from a component that is involved in the first interface/first relay link and Fig.11a-c [0632]-[0635], a first relay link “source BS → Vehicle 2 → Vehicle 4” comprising the Vehicle 2/a first relay UE and the second relay link “source BS → Vehicle 5 → Vehicle 4” comprising the Vehicle 5/a second relay UE).

Regarding claim 25, Fehrenbach discloses wherein a computer program product comprising a non-transitory computer readable storage medium storing programming (Fig.1&22-23 [0891]-[0892], a computer program product comprising a non-transitory computer readable storage medium storing programming), the programming including instructions to perform a method (Fig.1&22-23 [0893], the programming including instructions to perform), the method comprising:
coordinating, with a first relay link for a user equipment (UE) in a wireless communication network, configuration of a second relay link for the UE (Fig.1-2 [0030]-[0032], coordinating configuration of the side link communication (i.e., second relay link) via the second interface for a user equipment (UE 12) with an Uu link (i.e., first relay link) for the group manager UE (e.g., UE 11) in the wireless communication and Fig.1 [0024], configuring its first interface/Uu link (e.g., first interface configuration data) for UE-to-Base station communication by the first interface configuration data);
communicating signaling to enable the configuration of the second relay link in accordance with the coordinating (Fig.1&3-4 [0372], communicating data signaling that contains information for the configuration of the communication interface 16/the second interface (i.e., the second relay link) for a UE-to-UE communication in accordance with the coordinating and Fig.3 [0151], communicating data signaling that enables the configuration of the second interface/the second relay link so as to coordinate the communication within the UE Group 17 for the Group Management Functionality in accordance with the coordinating and Fig.1-2 [0035] communicating data signaling that set up the configuration of the second interface (i.e., the second relay link) based on the coordinating of the communication and Fig.1 [0024], communicating data signaling for the configuration of the second interface (i.e., the second relay link) related to the coordinating of the communication). 
	Even though Fehrenbach disclose a first relay link “source BS → Vehicle 2 → Vehicle 4” comprising the Vehicle 2/a first relay UE and the second relay link “source BS → Vehicle 5 → Vehicle 4” comprising the Vehicle 5/a second relay UE in (Fig.11a-c [0632]-[0635]), in the same field of endeavor, Li teaches wherein the first relay link comprises a first relay UE and the second relay link comprises a second relay UE (Fig.1 [0078], the first relay link such as “UU → S-UE1 → Wi-Fi link” comprises the S-UE1 (i.e., a first relay UE) and the second relay link such as “UU → S-UE2 → Wi-Fi link” comprises the S-UE2 (i.e., a second relay UE) and the Wi-Fi link may also be a D2D link type/side link specified in other D2D communication standards), wherein the coordinating comprises coordinating, by the first relay UE, the UE, or an other UE that is involved in the first relay link, the configuration of the second relay link (Fig.7A-B [0171]-[0172], a measurement report reported by the UE e.g., the adjacent-UE list, channel quality of a UU & UD interface links of the UE/the link measurement was performed for the multiple UE cooperative communication --- where the communication pairing request carries measurement configuration information of the UE interface link and Fig.10 [0217]-[0221], a measuring module 1001 and a reporting module 1002 of the terminal device is reporting measurement report i.e., the UE is coordinating for multiple UE cooperative communication on the first link and the second link of the at least one adjacent terminal and Fig.11 [0225], a processor 1102 of the terminal device/the UE is performing measurement on at least one adjacent terminal of the terminal and reporting measured terminal proximity relationship information i.e., the UE is coordinating for a beneficed terminal of multiple UE cooperative communication)
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Fehrenbach incorporate the teaching of Li in order to improve spectrum utilization. 
	It would have been beneficial to use the S-UE1 and the S-UE2 which are supporting UEs of multiple UE cooperative communication of the B-UE, and the B-UE is a beneficed terminal. An eNB (evolved NodeB, namely, a base station) sends downlink data to the S-UE1 and the S-UE2 through a UU interface. The S-UE1 and the S-UE2
send the data to the B-UE through a WI-FI link. Because different paths have different channel quality at different moments, a multiple UE cooperative communication technology can be used to select a best link or a plurality of links at each moment for communication transmission so that the B-UE acquires a multiple UE diversity gain as taught by Li to have incorporated in the system of Fehrenbach incorporate to improve cooperative communication efficiency and measurement efficiency. (Li, Fig.1 [0078], Fig.6A-B [0111], Fig.7A-B [0171]-[0172], Fig.10 [0217]-[0221] and Fig.11 [0225])



Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach et al. [hereinafter as Fehrenbach], US 2020/0092685 A1 in view of Li [hereinafter as Li], US 2016/0128123 A1 further in view of Himayat et al. [hereinafter as Himayat], US 2016/0119939 A1.
Regarding claim 8, Fehrenbach and Li discloses all the elements of claim 1 as stated above wherein Fehrenbach further discloses determining a data split for communications with the UE over the first relay link and the second relay link (Fig.3-4 [0381], the programming further includes instructions to send a separate system information block with configuration bit for communications with the UE).
	Even though Fehrenbach and Li discloses determining a data split for communications with the UE over the first relay link and the second relay link, in the same field of endeavor, Himayat teaches wherein determining a data split for communications with the UE over the first relay link and the second relay link (Fig.9 [0057], the eNB is determining a data traffic/data split for communication with the UE over a LTE link/first radio interface and a WLAN link/second radio interface and Fig.9 [0065], calculating/ determining a data split for communication with the UE over a first radio interface and a second radio interface).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach and Li to incorporate the teaching of Himayat in order to provide data to the first and second radio interfaces according to the calculated data split for transmission to a wireless communication device.
	It would have been beneficial to use multiple radios and calculate a data split between a first radio interface and a second radio interface for downlink traffic as taught by Himayat to have incorporated in the system of Fehrenbach and Li to provide high data rate, low latency, packet optimization and improved system capacity and coverage. (Himayat, Fig.1 [0015], Fig.9 [0057] and Fig.9 [0065])

Regarding claim 20, Fehrenbach and Li discloses all the elements of claim 13 as stated above wherein Fehrenbach further discloses the programming further includes instructions to determine a data split for communications with the UE over the first relay link and the second relay link (Fig.3-4 [0381], the programming further includes instructions to send a separate system information block with configuration bit for communications with the UE).
	Even though Fehrenbach and Li discloses the programming further includes instructions to determine a data split for communications with the UE over the first relay link and the second relay link, in the same field of endeavor, Himayat teaches wherein the programming further includes instructions to determine a data split for communications with the UE over the first relay link and the second relay link (Fig.9 [0057], the eNB is determining a data traffic/data split for communication with the UE over a LTE link/first radio interface and a WLAN link/second radio interface and Fig.9 [0065], calculating/ determining a data split for communication with the UE over a first radio interface and a second radio interface).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach and Li to incorporate the teaching of Himayat in order to provide data to the first and second radio interfaces according to the calculated data split for transmission to a wireless communication device.
	It would have been beneficial to use multiple radios and calculate a data split between a first radio interface and a second radio interface for downlink traffic as taught by Himayat to have incorporated in the system of Fehrenbach and Li to provide high data rate, low latency, packet optimization and improved system capacity and coverage. (Himayat, Fig.1 [0015], Fig.9 [0057] and Fig.9 [0065])



Claims 9-12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach et al. [hereinafter as Fehrenbach], US 2020/0092685 A1 in view of Li [hereinafter as Li], US 2016/0128123 A1 further in view of Tseng et al. [hereinafter as Tseng], US 2018/0054237 A1.
Regarding claim 9, Fehrenbach and Li discloses all the elements of claim 1 as stated above wherein Fehrenbach further discloses the first relay UE is within a coverage area of the wireless communication network (Fig.11a-c [0632]-[0635], Vehicle 2 or 5/a first relay UE is within a coverage area of the wireless communication network and Fig.1 [0038], the first interface/first relay link comprises a relay UE/first relay UE that is within a coverage area of the wireless V2V communication network), and wherein the UE is outside the coverage area of the wireless communication network (Fig.11a-c [0632]-[0635], Vehicle 4/the UE is outside the coverage area of the wireless V2V communication network and Fig.2-4 [0162], the UE is outside the coverage area of the UE-group 17 wireless communication network).
	Even though Fehrenbach and Li discloses the first relay UE is within a coverage area of the wireless communication network, and wherein the UE is outside the coverage area of the wireless communication network, in the same field of endeavor, Tseng teaches wherein the first relay UE is within a coverage area of the wireless communication network (Fig.7 [0084], the relay UE 704 is in-coverage area of the base station 702 and Fig.1-2 [0034], the first relay UE 104 is in-coverage area of the wireless communication network), and wherein the UE is outside the coverage area of the wireless communication network (Fig.7 [0084], the remote UE 706 is out-of-coverage area of the base station 702 and Fig.1-2 [0034], each of remote UEs 106 may be either in-coverage or out-of-coverage of base station 102, when a remote UE (e.g., any of remote UEs 106) is an out-of-coverage remote UE, CN 108 may deliver control commands to relay UE 104 through air interface 112b (e.g., Uu interface/NBIoT/
eMTC), and relay UE 104 relays the control commands to the remote UE through an air interface).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach and Li to incorporate the teaching of Tseng in order to achieve relay network slice instance and sidelink radio access mechanism.
	It would have been beneficial to deliver control commands to relay UE 104 through air interface 112b (e.g., Uu interface/NB-IoT/eMTC), and relay UE 104 relays the control commands to the remote UE through an air interface as taught by Tseng to have incorporated in the system of Fehrenbach and Li to provide for efficient radio resource management. (Tseng, Fig.1 [0003], Fig.1-2 [0034] and Fig.1-2&7 [0084])

Regarding claim 10, Fehrenbach, Li and Tseng disclose all the elements of claim 9 as stated above wherein Fehrenbach further discloses the first relay link further comprises a helping remote UE that is outside the coverage area of the wireless communication network and is in communication with the first relay UE and the UE (Fig.11a-c [0632]-[0635], the Vehicle 3 is a helping remote vehicle that is outside the coverage area of the wireless V2V communication network and Fig.2-4 [0203]-[0206], the first relay link further comprises a helping remote UE that is outside the coverage area of the UE-group 17 or to other UE-groups wireless communication network and is in communication with the first relay UE and the UE). Additionally, Tseng discloses wherein the first relay link further comprises a helping remote UE that is outside the coverage area of the wireless communication network and is in communication with the first relay UE and the UE (Fig.1-2&7 [0084], the first relay link further comprises a helping remote UE 706 that is out-of-coverage area of the base station 702 wireless communication network and is in communication with the first relay UE 704 and the UE and Fig.1-2 [0034], each of remote UEs 106 may be either in-coverage or out-of-coverage of base statin 102).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach and Li to incorporate the teaching of Tseng in order to achieve relay network slice instance and sidelink radio access mechanism.
	It would have been beneficial to help remote UE 706 access the network when relay UE 704 is within the coverage of base station 702, while remote UE 706 is outside the coverage of the base station 702 as taught by Tseng to have incorporated in the system of Fehrenbach and Li to provide for efficient radio resource management. (Tseng, Fig.1 [0003], Fig.1-2 [0034] and Fig.1-2&7 [0084])

Regarding claim 11, Fehrenbach, Li and Tseng disclose all the elements of claim 10 as stated above wherein Fehrenbach further discloses the second relay UE is within the coverage area of the wireless communication network (Fig.11a-c [0632]-[0635], Vehicle 5 or 2/a second relay UE is within a coverage area of the wireless communication network and Fig.1 [0038], the second relay UE that is within a coverage area of the wireless communication network). Additionally, Tseng discloses wherein the second relay UE is within the coverage area of the wireless communication network (Fig.1 [0034] [0038], the second relay UE 104 is in-coverage area of the wireless communication network).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach and Li to incorporate the teaching of Tseng in order to achieve relay network slice instance and sidelink radio access mechanism.
	It would have been beneficial to deliver control commands to relay UE 104 through air interface 112b (e.g., Uu interface/NB-IoT/eMTC), and relay UE 104 relays the control commands to the remote UE through an air interface as taught by Tseng to have incorporated in the system of Fehrenbach and Li to provide for efficient radio resource management. (Tseng, Fig.1 [0003], Fig.1-2 [0034] and Fig.1-2&7 [0084])

Regarding claim 12, Fehrenbach, Li and Tseng disclose all the elements of claim 11 as stated above wherein Fehrenbach further discloses the second relay link further comprises a second helping remote UE that is outside the coverage area of the wireless communication network and is in communication with the second relay UE and the UE (Fig.11a-c [0632]-[0635], the Vehicle 3 or 4 is a second helping remote vehicle that is outside the coverage area of the wireless V2V communication network and Fig.2-4 [0203]-[0206], the second relay link further comprises a second helping remote UE that is outside the coverage area of the UE-group 17 or to other UE-groups wireless communication network and is in communication with the second relay UE and the UE). Additionally, Tseng discloses wherein the second relay link further comprises a second helping remote UE that is outside the coverage area of the wireless communication network and is in communication with the second relay UE and the UE (Fig.1-2&7 [0084], the second relay link further comprises a second helping remote UE 706 that is out-of-coverage area of the base station 702 wireless communication network and is in communication with the second relay UE 704 and the UE and Fig.1-2 [0034], each of remote UEs 106 may be either in-coverage or out-of-coverage of base station 102).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach and Li to incorporate the teaching of Tseng in order to achieve relay network slice instance and sidelink radio access mechanism.
	It would have been beneficial to help remote UE 706 access the network when relay UE 704 is within the coverage of base station 702, while remote UE 706 is outside the coverage of the base station 702 as taught by Tseng to have incorporated in the system of Fehrenbach and Li to provide for efficient radio resource management. (Tseng, Fig.1 [0003], Fig.1-2 [0034] and Fig.1-2&7 [0084])

Regarding claim 21, Fehrenbach and Li discloses all the elements of claim 13 as stated above wherein Fehrenbach further discloses the first relay UE is within a coverage area of the wireless communication network (Fig.11a-c [0632]-[0635], Vehicle 2 or 5/a first relay UE is within a coverage area of the wireless communication network and Fig.1 [0038], the first relay UE is within a coverage area of the wireless communication network), and wherein the UE is outside the coverage area of the wireless communication network (Fig.11a-c [0632]-[0635], Vehicle 4/the UE is outside the coverage area of the wireless V2V communication network and Fig.2-4 [0162], the UE is outside the coverage area of the UE-group 17 wireless communication network).
	Even though Fehrenbach and Li discloses the first relay UE is within a coverage area of the wireless communication network, and wherein the UE is outside the coverage area of the wireless communication network, in the same field of endeavor, Tseng teaches wherein the first relay UE is within a coverage area of the wireless communication network (Fig.7 [0084], the relay UE 704 is in-coverage area of the base station 702 and Fig.1-2 [0034], the first relay UE 104 is in-coverage area of the wireless communication network), and wherein the UE is outside the coverage area of the wireless communication network (Fig.7 [0084], the remote UE 706 is out-of-coverage area of the base station 702 and Fig.1-2 [0034], each of remote UEs 106 may be either in-coverage or out-of-coverage of base station 102, when a remote UE (e.g., any of remote UEs 106) is an out-of-coverage remote UE, CN 108 may deliver control commands to relay UE 104 through air interface 112b (e.g., Uu interface/NBIoT/
eMTC), and relay UE 104 relays the control commands to the remote UE through an air interface).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach and Li to incorporate the teaching of Tseng in order to achieve relay network slice instance and sidelink radio access mechanism.
	It would have been beneficial to deliver control commands to relay UE 104 through air interface 112b (e.g., Uu interface/NB-IoT/eMTC), and relay UE 104 relays the control commands to the remote UE through an air interface as taught by Tseng to have incorporated in the system of Fehrenbach and Li to provide for efficient radio resource management. (Tseng, Fig.1 [0003], Fig.1-2 [0034] and Fig.1-2&7 [0084])

Regarding claim 22, Fehrenbach, Li and Tseng disclose all the elements of claim 21 as stated above wherein Fehrenbach further discloses the first relay link further comprises a helping remote UE that is outside the coverage area of the wireless communication network and is in communication with the first relay UE and the UE (Fig.11a-c [0632]-[0635], the Vehicle 3 is a helping remote vehicle that is outside the coverage area of the wireless V2V communication network and Fig.2-4 [0203]-[0206], the first relay link further comprises a helping remote UE that is outside the coverage area of the UE-group 17 or to other UE-groups wireless communication network and is in communication with the first relay UE and the UE). Additionally, Tseng discloses wherein the first relay link further comprises a helping remote UE that is outside the coverage area of the wireless communication network and is in communication with the first relay UE and the UE (Fig.1-2&7 [0084], the first relay link further comprises a helping remote UE 706 that is out-of-coverage area of the base station 702 wireless communication network and is in communication with the first relay UE 704 and the UE and Fig.1-2 [0034], each of remote UEs 106 may be either in-coverage or out-of-coverage of base statin 102).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach and Li to incorporate the teaching of Tseng in order to achieve relay network slice instance and sidelink radio access mechanism.
	It would have been beneficial to help remote UE 706 access the network when relay UE 704 is within the coverage of base station 702, while remote UE 706 is outside the coverage of the base station 702 as taught by Tseng to have incorporated in the system of Fehrenbach and Li to provide for efficient radio resource management. (Tseng, Fig.1 [0003], Fig.1-2 [0034] and Fig.1-2&7 [0084])

Regarding claim 23, Fehrenbach, Li and Tseng disclose all the elements of claim 22  as stated above wherein Fehrenbach further discloses the second relay UE is within the coverage area of the wireless communication network (Fig.11a-c [0632]-[0635], Vehicle 5 or 2/a second relay UE is within a coverage area of the wireless communication network and Fig.1 [0038], the second relay UE is within a coverage area of the wireless communication network). Additionally, Tseng discloses wherein the second relay UE is within the coverage area of the wireless communication network (Fig.1 [0034] [0038], the second relay UE 104 is in-coverage area of the wireless communication network).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach and Li to incorporate the teaching of Tseng in order to achieve relay network slice instance and sidelink radio access mechanism.
	It would have been beneficial to deliver control commands to relay UE 104 through air interface 112b (e.g., Uu interface/NB-IoT/eMTC), and relay UE 104 relays the control commands to the remote UE through an air interface as taught by Tseng to have incorporated in the system of Fehrenbach and Li to provide for efficient radio resource management. (Tseng, Fig.1 [0003], Fig.1-2 [0034] and Fig.1-2&7 [0084])

Regarding claim 24, Fehrenbach, Li and Tseng disclose all the elements of claim 23 as stated above wherein Fehrenbach further discloses the second relay link further comprises a helping remote UE that is outside the coverage area of the wireless communication network and is in communication with the second relay UE and the UE (Fig.11a-c [0632]-[0635], the Vehicle 3 or 4 is a second helping remote vehicle that is outside the coverage area of the wireless V2V communication network and Fig.2-4 [0203]-[0206], the second relay link further comprises a helping remote UE that is outside the coverage area of the UE-group 17 or to other UE-groups wireless communication network and is in communication with the second relay UE and the UE). Additionally, Tseng discloses wherein the first relay link further comprises the second relay link further comprises a helping remote UE that is outside the coverage area of the wireless communication network and is in communication with the second relay UE and the UE (Fig.1-2&7 [0084], the second relay link further comprises a helping remote UE 706 that is out-of-coverage area of the base station 702 wireless communication network and is in communication with the second relay UE 704 and the UE and Fig.1-2 [0034], each of remote UEs 106 may be either in-coverage or out-of-coverage of base statin 102). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach and Li to incorporate the teaching of Tseng in order to achieve relay network slice instance and sidelink radio access mechanism.
	It would have been beneficial to help remote UE 706 access the network when relay UE 704 is within the coverage of base station 702, while remote UE 706 is outside the coverage of the base station 702 as taught by Tseng to have incorporated in the system of Fehrenbach and Li to provide for efficient radio resource management. (Tseng, Fig.1 [0003], Fig.1-2 [0034] and Fig.1-2&7 [0084])


Claims 8 and 20, the applicant argued that rejected claims 8 and 20 depend from independent claims 1 and 13, respectively, and therefore include at least the above-identified distinguishing features of these independent claims. It is submitted that the referenced teachings of Himayat, even if taken in combination with the referenced teachings of Fehrenbach and Li, do not render obvious at least the distinguishing features of independent claims 1 and 13, and thus claims 8 and 20 which depend from claims 1 and 13.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.1, cited Himayat clearly discloses that the eNB is determining a data traffic/data split for communication with the UE over a LTE link/first radio interface and a WLAN link/second radio interface when a data split is calculated/ determined for communication with the UE over a first radio interface and a second radio interface (see Himayat, Fig.9 [0057] and Fig.9 [0065]). 
Fehrenbach also discloses that the programming further includes instructions to send a separate system information block with configuration bit for communications with the UE for determining a data split for communications with the UE over the first relay link and the second relay link (see Fehrenbach, Fig.3-4 [0381]).
Fehrenbach further discloses that the UE is coordinating the PC5 links 6/first interface link and the second interface link configuration since the relay vehicular UE2/first relay UE, the vehicular UE4/the remote UE or other vehicular UE3/the helping UE is coordinating/ cooperating the first relay link and the configuration of the second relay link, whereby a first relay link “source BS → Vehicle 2 → Vehicle 4” comprising the Vehicle 2/a first relay UE and the second relay link “source BS → Vehicle 5 → Vehicle 4” comprising the Vehicle 5/a second relay UE (see Fehrenbach, Fig.1 [0024]-[0026] and Fig.11a-c [0632]-[0635]). Therefore, the combination of Fehrenbach, Li and Himayat references disclose the features of dependent claims 8 and 20.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

                                                                                                                                 Claims 9-12 and 21-24, the applicant argued that these rejected claims depend, directly or indirectly, from independent claim 1 or independent claim 13, and therefore include at least the same distinguishing features as the independent claims. Tseng is relied upon in the Office Action for teachings related to relay links comprising relay UEs. Even if Tseng provides such teachings, it is submitted that combining such teachings with the referenced teachings of Fehrenbach and Li still would not render the claimed subject matter obvious, at least because the referenced teachings of Tseng do not cure the above-identified teachings of Fehrenbach and Li.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.1, Tseng clearly discloses that a remote UE (e.g., any of remote UEs 106) is an out-of-coverage remote UE, CN 108 may deliver control commands to relay UE 104 through air interface 112b (e.g., Uu interface/NBIoT/eMTC), and relay UE 104 relays the control commands to the remote UE through an air interface when the remote UE 706 is out-of-coverage area of the base station 702 and the relay UE 704 is in-coverage area of the base station 702 since each of remote UEs 106 may be either in-coverage or out-of-coverage of base station 102 (see Tseng, Fig.1 [0034] and Fig.7 [0084]).
Fehrenbach also discloses a first relay link such as “source BS → Vehicle 2 → Vehicle 4” for a Vehicle 4 and a second relay link such as “source BS → Vehicle 5 → Vehicle 4” for the Vehicle 4, with the first relay link “source BS → Vehicle 2 → Vehicle 4” comprising the Vehicle 2/a first relay UE and the second relay link “source BS → Vehicle 5 → Vehicle 4” comprising the Vehicle 5/a second relay UE since the Vehicle 2 and Vehicle 5 are in-coverage of the source BS and the Vehicle 3 and Vehicle 4 are out-of-coverage in V2V communication via PC5 link, whereby the Vehicle 3 is a helping remote vehicle that is outside the coverage area of the wireless V2V communication network (see Fehrenbach, Fig.11a-c [0632]-[0635]). 
Fehrenbach further discloses that the UE is coordinating the PC5 links 6/first interface link and the second interface link configuration since the relay vehicular UE2/first relay UE, the vehicular UE4/the remote UE or other vehicular UE3/the helping UE is coordinating/ cooperating the first relay link and the configuration of the second relay link, whereby a first relay link “source BS → Vehicle 2 → Vehicle 4” comprising the Vehicle 2/a first relay UE and the second relay link “source BS → Vehicle 5 → Vehicle 4” comprising the Vehicle 5/a second relay UE (see Fehrenbach, Fig.1 [0024]-[0026] and Fig.11a-c [0632]-[0635]).
Li also discloses that a first relay link such as “UU → S-UE1 → Wi-Fi link” for a B-UE and a second relay link such as “UU → S-UE2 → Wi-Fi link” for the B-UE, with the first relay link “UU → S-UE1 → Wi-Fi link” comprising the S-UE1/a first relay UE and the second relay link “UU → S-UE2 → Wi-Fi link” comprising the S-UE2/a second relay UE since the Wi-Fi link may also be a D2D link type/side link specified in other D2D communication standards for cooperating/ coordinating of configuration of one relay link with another relay link (see Li, Fig.1 [0078]).
Therefore, the combination of Fehrenbach, Li and Tseng references disclose the features of dependent claims 9-12 and 21-24.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Xu et al. (U.S Patent No.: US 11026148 B2) teaches Electronic Apparatus for Wireless Communication and Wireless Communication Method.

Panteleev et al. (U.S Patent No.: US 10484926 B2) teaches Method to Enable High Data Rate Relay Operation using D2D Air-Interface.

Luo et al. (U.S Patent No.: US 10554375 B2) teaches Full Duplex Device-to-Device Cooperative Communication.

Ryu et al. (Pub. No.: US 2018/0352411 A1) teaches Method and Device for Direct Communication between Terminals.

Aldana et al. (Pub. No.: US 2020/0120458 A1) teaches Method and Apparatus for Vehicular Radio Communications.

Raghavan et al. (Pub. No.: US 2020/0403687 A1) teaches Millimeter Wave Relay Link Discovery.

Suzuki et al. (Pub. No.: US 2017/0013653 A1) teaches Systems and Methods for Managing a UE-to-Network Relay.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414